DETAILED ACTION
	This Office action is in response to response and declaration under Rule 1.132 filed June 2, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TSUCHIMURA et al (2015/0040855) and SHIBUI et al (2014/0349222). 
The claimed invention continues to recite the following:
    PNG
    media_image1.png
    367
    594
    media_image1.png
    Greyscale


TSUCHIMURA et al disclose a photosensitive composition comprising the following polymer resin, photoacid generator, an organic carboxylic acid to help with scumming properties as stated in paragraph [0444], a basic compound and a crosslinking agent as seen in paragraph [0198], Table 26 on page 196 shown below:
TSUCHIMURA et al disclose a 4-vinyl phenol polymer such as P-14 in Example 27N of Table 28 on page 197.   The teachings on page 66, paragraph [0419] suggest the mass % of the resin in the composition is in a range of 30-95 mass % based on the solids content.
In Example 27N of Table 28, the photoacid is present in a mass % of 4.5, the crosslinking agent is present in a mass % of about 10% and the basic compound (diffusion inhibitor) is present in amount of 0.49 mass % which meet the amounts as now claimed in amended claim 1.
 	Example 27N lacks the specific weight percentages of the components, however applicants are directed to the paragraphs below which teach the claimed ranges of each of the components.
Further TSUCHIMURA et al report in paragraph [0432] the crosslinking agent is amount which is 5 to 50 mass % which meets the claimed range of 1 to 10%.
With respect to the photoacid generator, applicants are directed to paragraph [0194]- [0195] which disclose the amount of the photoacid to be from 0.1 to 25 % meeting the claimed range of 0.1 to 10 wt %.
 With respect to the acid diffusion inhibitor, applicants are directed to paragraph [0441] which disclose the amount of the base to be from 0.01 to 3 mass % meeting the claimed range of 0.01 to 5 wt %.
With respect to the mass percent of the solids in the composition, applicants are directed to paragraph [0449] which disclose the ratio of the solids content concentration dissolved in the solvent.  Preferably the solid content concentration from 1 to 40%, would give the claimed ranges of the components, because the claimed percentages include the amounts of the solvent, while the percent ranges in the TSUCHIMURA et al are based on the solids content only. 
SHIBUI et al report a photosensitive resin composition comprising a mixture of a phenol polymer, a photoacid generator, a crosslinking agent and an organic acid, wherein the organic acid is phthalic acid as seen in Table 4, Example 44 on page 38 and 39.  
Applicants are directed to page 25, paragraph [0234] which disclose suitable and equivalent organic acids which include phthalamic acid, see below:
    PNG
    media_image2.png
    452
    407
    media_image2.png
    Greyscale


It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use a resin as reported in TSUCHIMURA et al and any of the particular additive components of SHIBUI et al such as a phthalamic acid in place of the phthalic acid in Example 44 of SHIBUI et al with the reasonable expectation of same or similar results for a composition high in sensitivity and improved alkali solubility as well as other photolithographic properties.
The rejection is repeated wherein SHIBUI et al disclose each of the components in a working example, lacking only the acid diffusion inhibitor, however paragraph [0238] report the use of a compound capable of generating a base as shown here:

    PNG
    media_image3.png
    151
    407
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    56
    406
    media_image4.png
    Greyscale

The skilled artisan would be directed to use such a base generating compound in the composition of SHIBUI et al with the reasonable expectation of having a composition which is excellent in elongation and pattern profile.
Absent any objective evidence demonstrating unexpected results over the closest prior art compositions such as reported in SHIBUI et al, the rejection will remain.
The rejection is repeated wherein the comparative examples in the Rule 132 declaration lacks a comparison to the prior art example using a phthalic acid of SHIBUI et al, Example 44 from Table 4, shown here:
    PNG
    media_image5.png
    130
    639
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    421
    649
    media_image6.png
    Greyscale

The prior art composition provides improved pattern profile and elongation percent as well as improved curing temperatures.    
The claimed range is report in the working example of SHIBUI et al shown above as their Table 4 report the parts by mass not including the solvent as the claimed invention includes the weight of the solvent for the claimed 0.1 to 1 % of the organic acid additive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
July 27, 2022